DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on 6/23/21 is acknowledged.
Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected product, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/23/21.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 & 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US PG Pub 2010/0279043; hereafter ‘043) in view of MP3 Car Stereo (MP3 Car Stereo google search date limited prior to August 5, 2018; hereafter MP3 Car Stereo).
Claim 1: ‘043 is directed towards a method for manufacturing a housing of an electronic device (abstract) such notebook computers, MP3 players, personal data assistants, mobile phones (¶ 3), characterized in that it comprises the following steps:
applying a first varnish coat (a connection layer, #132; ¶s 11-13 & Figs. 1 & 2) to a transparent part (the substrate is a plastic base made of polycarbonate – i.e. a transparent base because polycarbonate is transparent to at least some given wavelength; ¶ 12);
applying a paint coat to the first varnish coat (color coating layer, #134; ¶s 11-13 & Figs. 1 & 2);
applying a second varnish coat to the paint coat (decorative layer, #15; ¶s 11-17, Figs. 1-2); and 
irradiating the paint coat and the second varnish coat in part with laser radiation so as to etch the paint coat and the second varnish coat (both the color coating layer and the decorative layer can be laser engraved; Fig. 2 & ¶ 17).
‘043 does not explicitly teach that the housing is a vehicle part.
However, the Examiner notes that car stereos have been MP3 players since 2014 (see MP3 Car Stereo google search – Car Stereo Receivers | Amazon.com).
It would have been obvious to one of ordinary skill in the art at the time of filing to decorate the housing of the MP3 Car Stereo by the process of the combination because an MP3 Car Stereo is an art recognized MP3 player and thus would have been suitable as the product to be formed.
Claim 2: The transparent part is manufactured by molding a plastic (¶ 22).
Claim 3: The plastic is polycarbonate (¶ 12).
Claim 6: The first and second varnish can both be acrylic resins (¶s 14 & 16) and thus are both made of material that is capable of absorbing UV.
It would have been obvious to one of ordinary skill in the art at the time of filing to use the same material for both the first and second varnish because a prior art’s disclosure of possible combinations renders all combinations obvious (See Merck & Co. v. Biocraft Laboratories Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (holding that the prior art’s disclosure of over 1200 possible combinations rendered all possible formulations obvious)).
Claim 7: The first varnish can be PMA which is transparent in the near IR (¶ 24).
Claim 8: The first and second varnish materials can both be made of the same material (¶ 24 & 26).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the same material for both the first and second varnish because a prior art’s disclosure of possible combinations renders all combinations obvious (See Merck & Co. v. Biocraft Laboratories Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (holding that the prior art’s disclosure of over 1200 possible combinations rendered all possible formulations obvious)).
Claim 9: The paint coat is a color coat which is under the second varnish and thus is a primer undercoat because it has both the properties of a primer and an undercoat.
Claims 4 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over ‘043 in view of MP3 Car Stereo as applied above, and further in view of Sugasaki (US PG Pub 2008/0038663; hereafter ‘663).
Claims 4 & 5: As discussed above, ‘043 teaches etching the layers and discloses that the material etched can be an acrylic resin.
‘043 further discloses that the process is performed by laser engraving (¶ 17).
‘043 does not teach a specific wavelength of the laser engraving process.
However, ‘663, which is directed towards laser-decomposable resin compositions (title) comprised of acrylic resin (¶ 185), teaches that the resin can be decomposed using a laser operating in both the infrared and near infrared range (¶ 275).
It would have been obvious to one of ordinary skill in the art at the time of filing to use a laser operating in both the infrared and near infrared wavelength range to etch/engrave the acrylic resin containing layers of ‘043 because as taught by ‘663, it is recognized in the art of laser engraving to use a laser which operates in the infrared and near infrared to perform etching/engraving of compositions comprising acrylic resin and thus the use of a laser which operates in the infrared and near infrared during the process of ‘043 would have predictably etched the layers as desired. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over ‘043 in view of MP3 Car Stereo as applied above, and further in view of Reyes (US PG Pub 2011/0199728; hereafter ‘728).
Claim 10: As discussed above, ‘043 is directed towards an electronic enclosure and the combination is directed towards an MP3 such as a car stereo.
The combination does not teach polishing the part after the irradiation step.
However, ‘728, which is also directed towards enclosures for electronic devices such as MP3 players and stereos (¶ 24) discloses that it is known in the art to polish enclosures to obtain high gloss or substantially high gloss finishes (¶ 35).
It would have been obvious to one of ordinary skill in the art at the time of filing to polish the part of the combination because it is recognized in the art to polish electronic enclosures to obtain gloss finishes and polishing to obtain a gloss finish would have predictably provided a desirable aesthetic effect for the enclosure.
The combination does not teach polishing after the irradiation step.
However it would have been obvious to one of ordinary skill in the art at the time of filing to polishing after irradiation because would have provided the gloss finish to the finished decoration and thus would have provided the desired aesthetic effect to the finished product and it is prima facie obvious to change the order of steps. MPEP 2144.04(IV)(C).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593.  The examiner can normally be reached on 8:30AM-4:30PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James M Mellott/           Primary Examiner, Art Unit 1712